Citation Nr: 1327035	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  10-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic adjustment disorder with anxiety and depressed mood.

(The issues of entitlement to service connection for a low back disability secondary to service-connected left ear hearing loss and entitlement to service connection for ulcer disease, secondary to low back disability will be the subject of a separate decision under a separate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to June 1983.  

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The October 2009 rating decision denied entitlement to a rating in excess of 30 percent for chronic adjustment disorder with anxiety and depressed mood. In April 2013, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge regarding the sole issue of entitlement to an increased rating for his service-connected chronic adjustment disorder.  A transcript of this hearing has been associated with the claims file.

Parenthetically, a November 2007 rating decision denied entitlement to service connection for a low back disability secondary to service-connected left ear hearing loss, and entitlement to service connection for ulcer disease, secondary to low back disability. In April 2009, the Veteran testified at a Video Conference hearing before another Veterans Law Judge.  The issues addressed were entitlement to service connection for left ear hearing loss and service connection for ulcer disease, secondary to low back disability.  In an October 2009 decision, the Board denied these claims.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, upon the Appellant's May 2010 Response to Appellee's February 2010 Motion to Remand requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified, promulgated an Order in May 2010 that granted the Appellee's unopposed motion.  In December 2010, the Board remanded to the RO the claims for service connection for a low back disability, ulcer disability, and an increased rating for chronic adjustment disorder with anxiety and depressed mood for further evidentiary development.  As noted on the title page, the claims for service connection for a low back disability and ulcer disability will be decided by the Veterans Law Judge who conducted the April 2009 hearing in a separate decision.

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDING OF FACT

The Veteran's chronic adjustment disorder with anxiety and depressed mood has been characterized by symptoms resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic adjustment disorder with anxiety and depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9440 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this appeal, the RO provided notice to the Veteran in a letter mailed in August 2009, prior to the issuance of the appealed October 2009 rating decision, that explained what information and evidence was needed to substantiate claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Because the Veteran was provided with proper notice with respect to his claim by way of the April 2008 pre-adjudication notice letter, the Board concludes that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Moreover, the Veteran and his representative were provided with copies of the above rating decision, the SOC, and the SSOC, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.

Regarding VA's statutory duty to assist in claims development, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the hearing claim.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, and treatment records, and the report of a September 2009 VA and August 2012 VA Disability Benefits Questionnaire (DBQ) examinations.  The file also contains statements and contentions made by the Veteran and his representative.

The Board acknowledges that during the April 2013 hearing the Veteran testified that the August 2012 examination lasted only10 minutes and is inadequate for rating and adjudication purposes.  The Board has compared the August 2012 examination report, which was completed by a fee basis psychiatrist, with the September 2009 examination report.  Clearly, the September 2009 examination report is far more detailed, and that examination may have taken far more time than the one conducted in August 2012.  The Board does not doubt that the actual time the examiner may have spent with the Veteran may have been as little as 10 minutes.  However, the Board notes that the quality of an examination is not determined by its length.  Indeed, the August 2012 examiner used a VA approved form, known as a Disability Benefits Questionnaire (DBQ), to complete his report of examination.  The DBQ does not require any certain time period be allotted for the conduction of the examination.  The examiner reported that he reviewed the Veteran's claims folder and VA computer medical records in conjunction with the examination.  All relevant sections of the DBQ were completed.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons set forth above, the Board finds that the medical evidence of record, including the August 2012 examination, is adequate in accordance with the applicable laws and regulations.  The medical evidence is comprehensive and adequately addresses the Veteran's psychiatric symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was provided with a Board hearing in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2012) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge specifically explained to the Veteran that medical evidence of worsening symptomatology would be the type of evidence helpful to his claim.  The Veteran indicated that he had not been to any kind of psychiatric treatment or counseling since the August 2012 examination.  The hearing transcript reflects that the undersigned offered to keep the record open for submittal of additional relevant evidence, but such offer was not accepted.  Nonetheless, the Board observes that more than 60 days have elapsed since the hearing, which is ample time to submit any additional evidence.  No such evidence has been submitted.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Neither the Veteran nor his representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  Therefore, in view of the foregoing, the Board will proceed with appellate review.

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2012). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In April 2013, the Veteran testified that his psychiatric disability has "probably" worsened since his most recent VA DBQ examination in August 2012.  However, the Veteran also testified that he has not received or sought any psychiatric treatment since the date of his most recent August 2012 examination.  The Board finds that the Veteran's apparent lack of need or desire for regular psychiatric counseling or treatment is consistent with the medical evidence of record indicating stable symptoms throughout the appeals period.  For the reasons set forth below, the Board finds that Veteran's psychiatric symptoms have not increased but rather remained stable throughout the appeals period, and that there is no basis awarding different ratings for different time periods over the course of this appeal.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012)

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In a November 2006 decision, the RO granted the Veteran's claim for service connection for adjustment disorder with mixed anxiety and depressed mood as secondary to the service-connected disability of sensorineural hearing loss and assigned a 30 percent initial evaluation from March 6, 2006 (the date of the VA treatment record that first showed a relationship between his depression and service-connected hearing loss) under Diagnostic Code 9440.  In May 2009, he filed a claim for a higher rating.

Under Diagnostic Code 9440, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9440 (2012).

Although chronic adjustment disorder is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's chronic adjustment disorder are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's adjustment disorder that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, ___F.3d___, No. 2012-7114, 2013 WL 1395804 (Fed. Cir. April 8, 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will thereby attribute all the Veteran's psychiatric symptoms to his service-connected chronic adjustment disorder.

Turning to the merits of the claim, the pertinent evidence of record includes a September 2009 VA mental disorders examination at which time the Veteran presented with a 16-year history of employment as a truck driver.  He enjoyed his work as a truck driver, but was afraid of losing his commercial driver's license (CDL) due to his service-connected (left ear) hearing impairment.  His anxiety about his impaired hearing made him hypervigilant and anxious when driving his truck.  He described doing very well at his place of employment and only had a few minor accidents over the past few years.  He stated that he got along with his supervisor and co-workers.  Most of his complaints pertained to his hearing loss and frustration with VA for not compensating him for his loss.  With regard to the affect his psychiatric disorder had on his employment, he stated that when he was pulled over for weigh-ins and other traffic concerns, he was very shaky and nervous and found it hard to talk to the police and other personnel.  He feared losing his job due to his hearing loss.  He denied any remission of his anxiety except during his one week off from truck driving during which he spent quality time with his family and was more relaxed.  The adjustment during his remissions of symptoms on his week off was good.  He reported being depressed a few days a month due to his hearing loss claim.  It was noted that he had not received any psychiatric care or counseling for his mental health problems and did not desire any psychological or psychiatric intervention.  The Veteran denied having any social impairment with the exception of hearing loss and not being able to hear family members and friends.  He also denied having any work impairment as a result of his mental illness with the exception of anxiety because of his hearing loss.  He had some sadness over the recent death of his grandmother-in-law, but denied ever having suicidal or homicidal ideation.

On mental status examination, the Veteran was dressed casually with good eye contact, grooming, hygiene, posture, and appearance.  He was cooperative and attentive; at times he became defensive when describing earlier childhood sexual abuse.  His mood was generally anxious with congruent affect.  His thought processes were organized, but he tended to ramble and have an overabundance of ideas to express.  Thought content was focused on negative themes regarding an inability to get compensation and pension for his hearing loss; he tended to have some obsessive qualities in his presentation.  Speech was generally of normal rate and rhythm and became rapid when talking about stressful events in his life.  He denied and showed no evidence of delusions, hallucinations, or suicidal or homicidal ideations.  He was oriented to person, place, date, and time.  He showed appropriate responses to some phrases requiring abstract thinking and comprehension.  Recent, immediate, and remote memory was intact.  He showed social judgment  and understood the outcomes of his behavior.  His insight into his mental health problems seemed fair.  According to the examiner, he did not show impairment of thought process or communication, inappropriate behavior, problems with the ability to maintain personal hygiene, memory loss or impairment, obsessive or ritualistic behavior that would interfere with routine activities, problems with speech (irrelevant illogical or obscure speech patterns), panic attacks, impaired impulse control, or sleep impairment.  He did describe having chronic anxiety when driving his truck; he feared getting into an accident, interacting with police personnel, and losing his CDL due to his hearing loss.  He described being depressed a few days every month because of his frustration with VA for not compensating him for his hearing loss.  He did report a remission of symptoms when he was not truck driving and was spending time with family.  He described completion of basic activities of his daily living with no problems.  He took pride in his truck driving and had very few accidents.

The examiner initially noted that upon review of an earlier [2006] VA examination, it appeared that the Veteran had not had any increase in symptoms.  However, at the end of the examination report, when discussing prognosis, the examiner opined that ". . . there is some slight worsening of his mental health symptoms since his last examination and compensation examination."  The Veteran described chronic anxiousness that was occasionally heightened when he had close calls.  He also described a supportive relationship with his wife and son with whom he was very close.  Communication problems were due to his hearing impairment.  He described having an increase of anxiety and depression since his last VA examination.  He also reported a reluctance to take psychotropic medications due to his employment.  He also described the barriers of having individual counseling and psychotherapy because he was on the road for a few weeks at a time.  He did describe an increase in frustration and depression as a result of problems with his hearing loss claim.

The examiner diagnosed adjustment disorder with mixed anxiety and depressed mood (chronic).  The examiner indicated that it appeared that the Veteran had a chronic anxiety as a result of concerns of losing his livelihood of truck driving if his hearing loss was detected or he had a serious accident.  His hearing loss made him very guarded doing his job.  He described being depressed as a result of adjusting to his hearing loss in addition to being frustrated with not getting the compensation and pension he thought he deserved.  He was also socially impaired from what he described as concerns about socialization and not being able to hear other people.  The examiner assigned a GAF score of 54 and opined that the Veteran had some problems in social and occupational functioning.

VA treatment records from January 2011 to August 2012 contain a May 2012 report which shows complaints of depression and mood swings, but are negative otherwise for complaints or treatments of any psychiatric disorder.

The Veteran was afforded a VA DBQ mental disorders examination in August 2012 at which time the examiner diagnosed adjustment disorder with mixed anxiety and depressed mood, chronic.  His stressor was described as the fear of losing his CDL due to hearing problems (tinnitus and impaired hearing).  He was assigned a GAF score of 60.  The examiner indicated that the Veteran's level of occupation and social impairment was best summarized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Since his last VA examination in September 2009, he had few friends and avoided crowds.  He was still married to his spouse of 21 years and had a good relationship with his spouse and their son.  He continued to be employed full-time as an over-the-road truck driver for the past 20 years and had not missed any work due to his anxiety and depression.

The Veteran had no inpatient or outpatient case since the September 2009 VA examination, but indicated that he experienced anxiety and sadness at times due to fear of losing his CDL.  He also feared that any mental health care and psychiatric medications might cost him to lose his license.  He was not taking any prescribed medications. On mental status examination, the Veteran had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.

In a September 2012 statement, the Veteran contended that he had problems maintaining relationships and controlling his moods.  He said that he was depressed, but did not want to take any medications.  Many days, he did not want to get out of bed and self-medicated to go to sleep.  He vented his anger to others often, including his co-workers, was frustrated, and feared that he would snap one day.

In April 2013, the Veteran testified that he suffered from anxiety, anger, and frustration.  He worried about losing his job on a daily basis.  He testified that his coworkers got angry and frustrated when communicating with him due to his hearing impairment.  Socially, he testified that he mostly stayed at home and has problems sleeping. 

In view of the evidence summarized above, the Board finds that at no point did the Veteran's chronic adjustment disorder with anxiety and depressed mood symptomatology meet the criteria for a rating in excess of 30 percent.  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to certain symptoms.  However, the Board finds that those delineated symptoms, or symptoms akin to those listed in the schedular criteria for 50 percent, are not characteristics of the Veteran's psychiatric disability.

The evidence of record does not indicate that the Veteran has exhibited circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  The absence of these symptoms is not outcome determinative.  However, the Veteran also failed to show other symptoms of similar severity, frequency, and duration.  See Vasquez-Claudio.  Further, while the Veteran has some documented symptoms of depressed and anxious mood, and claims to have experienced anger, self-isolation, and some mild memory loss, these symptoms have not been shown to on a continuous basis.  Id.  Moreover, the Veteran's complaint of having problems maintaining relationships with others lacks credibility as he has maintained full-time employment as a truck driver and maintained a supportive relationship with his family.

The Board finds that a totality of the evidence reflected that the Veteran's chronic adjustment disorder signs and symptoms more nearly approximate occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In fact, during the appeal period, evidence of record reflects that the Veteran maintained close relationships with his wife and son and was shown to be employed full-time without missing time.  In addition, on his most recent VA DBQ examination in August 2012, the examiner specifically opined that the Veteran's had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, which is denoted by his current disability rating of 30 percent.  Mental status findings reflected isolated complaints of memory impairment with relevant speech, grooming, and thought processes with no findings of panic attacks or impaired judgment.  While the assigned GAF scores of 54 and 60 during this period could be associated with the rating criteria for a 50 percent disability rating, the symptoms actually observed and reported, by the Veteran and the examiners, are consistent with the rating criteria for the 30 percent rating, as has already been explained in much of the discussion above.  The Board reiterates that the evidence describes psychiatric symptomatology that is mild to moderate in degree, which equates to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily.  Consequently, there is no basis for assignment of an evaluation in excess of 30 percent disabling for chronic adjustment disorder under DC 9440.

In summary, the Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity, and the Board has determined that the preponderance of the evidence shows that the Veteran's chronic adjustment disorder more closely resembles the criteria for not more than a 30 percent evaluation.  The Board therefore finds that the evidence does not show that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 30 percent for the entire period of the appeal.

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements and testimony in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. complaints of anxiety and depression.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's chronic adjustment disorder could not be contemplated adequately by the applicable schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether any disability on appeal requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the record reflects that the Veteran is gainfully employed, there is also no basis to find that the record has raised an implied claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In light of the foregoing, the Board finds that the claims for a rating in excess of 30 percent for chronic adjustment disorder must be denied.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


ORDER

A disability rating in excess of 30 percent for service-connected chronic adjustment disorder is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


